DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-20 are pending.

Drawings
The drawings are objected to because Fig. 7 appears to mislabel nail 27 as feature 55.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  Line 11 is missing punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “the horizontal base materials” in line 4, “the roof panels” in line 6, “the horizontal base materials” in line 8, “one of the two adjacent roof panels” in line 9, “the other roof panel” in line 11, “the other roof panel” in line 12, “the adjoining horizontal base materials” in line 13-14, “the other roof panel” in line 15 and “the same horizontal base material” in line 15.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the plurality of horizontal base materials” in line 4, “the plurality of roof panels” in line 6, “the plurality of horizontal base materials” in line 8, “one of two adjacent roof panels” in line 9, “another roof panel” in line 11, “another roof panel” in line 12, “adjoining horizontal base materials” in line 13-14, “another roof panel” in line 15 and “a same horizontal base material of the plurality of horizontal base materials” in line 15 and will be interpreted as such.  
Re claim 2, claim 2 recites, “the other roof panel” in line 2, “the horizontal base materials” in line 2, “the other roof panel” in line 4, “the one roof panel” in line 4, and “the horizontal base materials” in line 4-5.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “another roof panel” in line 2, “the plurality of horizontal base materials” in line 2, “another roof panel” in line 4, “one roof panel” in line 4, and “the plurality of horizontal base materials” in line 4-5 and will be interpreted as such.  
Re claim 3, claim 3 recites, “the one roof panel” in line 2 and “the other roof panel” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “one roof panel” and “another roof panel” in line 2 and will be interpreted as such.  
Re claim 4, claim 4 recites, “the roof panels” in line 4, “the roof panel” in line 4, and “the roof panel” in line 6.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the plurality of roof panels” in line 4, “a roof panel” in line 4, and “a roof panel” in line 6 and will be interpreted as such.  
Re claim 5, claim 5 recites “the roof panel” in line 4, line 6, line 8, line 9 and line 9.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “a roof panel” and will be interpreted as such.  
Re claim 6, claim 6 recites, “the one roof panel” in line 3, “the horizontal base materials” in line 3, “the other roof panel” in line 3-4, “the one roof panel” in line 4, “the one roof panel” in line 4-5, “the one roof panel” in line 5, “the other roof panel” in line 5, “the other roof panel” in line 8, “the one roof panel” in line 8 and “the other roof panel” in line 8. “the horizontal base materials” in line 4-5.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “one roof panel” in line 3, “the plurality of horizontal base materials” in line 3, “another roof panel” in line 3-4, “one roof panel” in line 4, “one roof panel” in line 4-5, “one roof panel” in line 5, “another roof panel” in line 5, “another roof panel” in line 8, “one roof panel” in line 8 and “another roof panel” in line 8 and will be interpreted as such.  
Re claim 8, claim 8 recites, “the first rafters” in line 10, “the adjoining horizontal base materials” in line 11 and “the horizontal base materials” in line 12. There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the plurality of first rafters” in line 10, “adjoining horizontal base materials” in line 11 and “the plurality of horizontal base materials” in line 12 and will be interpreted as such.  
Re claim 9, claim 9 recites, “the second rafters” in line 6, “the horizontal base materials” in line 7, “the second rafters” in line 8 and “the adjacent first projection portions” in line 8.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the plurality of second rafters” in line 6, “the plurality of horizontal base materials” in line 7, “the plurality of second rafters” in line 8 and “adjacent first projection portions” in line 8 and will be interpreted as such.  
Re claim 10, claim 10 recites, “the opposite edge” in line 3-4, “ “the third rafters” in line 6-7, “the horizontal base material” in line 8, “the third rafters” in line 9, “the horizontal base materials” in line 13, “the opposite end” in line 13-14, “the second rafters” in line 14 and “the adjacent second projection portions” in line 14.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “an opposite edge” in line 3-4, “ “the plurality of third rafters” in line 6-7, “the plurality of horizontal base materials” in line 8, “the plurality of third rafters” in line 9, “the plurality of horizontal base materials” in line 13, “an opposite end” in line 13-14, “the plurality of second rafters” in line 14 and “adjacent second projection portions” in line 14 and will be interpreted as such.  
Re claims 11, 17 and 19, claims 11, 17 and 19 recite, “the horizontal base materials” in line 3, “the first rafters” in line 4, “the horizontal base materials” in line 7 and “the second rafters” in line 8.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the plurality of horizontal base materials” in line 3, “the plurality of first rafters” in line 4, “the plurality of horizontal base materials” in line 7 and “the plurality of second rafters” in line 8 and will be interpreted as such.  
Re claims 12, 18 and 20, claims 12, 18 and 20 recite, “the other edges” in line 2, “the one edge” in line 2-3, “the one edge” in line 3, “the horizontal base materials” in line 4, “the most upstream side” in line 4-5, “the third rafters” in line 5, “the horizontal base materials” in line 6, “the second rafters” in line 7, “the opposite end” in line 7, “the second rafters” in line 8.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “other edges” in line 2, “one edge” in line 2-3, “one edge” in line 3, “the plurality of horizontal base materials” in line 4, “a most upstream side” in line 4-5, “the plurality of third rafters” in line 5, “the plurality of horizontal base materials” in line 6, “the plurality of second rafters” in line 7, “an opposite end” in line 7, “the plurality of second rafters” in line 8 and will be interpreted as such.  
Re claims 13-16, claims 13-16 recite, “the one roof panel” in line 3, “the horizontal base materials” in line 3, “the other roof panel” in line 3-4, “the other roof panel” in line 4, “the one roof panel” in line 4-5, “the one roof panel” in line 5, “the other roof panel” in line 5, “the other roof panel” in line 7, “the one roof panel” in line 7 and “the other roof panel” in line 7.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “one roof panel” in line 3, “the plurality of horizontal base materials” in line 3, “another roof panel” in line 3-4, “another roof panel” in line 4, “one roof panel” in line 4-5, “one roof panel” in line 5, “another roof panel” in line 5, “another roof panel” in line 7, “one roof panel” in line 7 and “another roof panel” in line 7 and will be interpreted as such.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Waddington (US 5,642,596).
Re claim 1, Waddington discloses a roof structure (10) comprising: 
a plurality of horizontal base materials (12) disposed in parallel to each other (Fig. 1) with a clearance left between each other (between elements 12), and so disposed as to produce a height difference that forms a roof slope (Fig. 2); and 
a plurality of roof panels (11/13) fixed on the horizontal base materials (12) and spread side by side in a slope direction (Fig. 1), 
wherein each of the roof panels (11/13) includes a roofing board (11), and rafters (13) fixed to a lower surface (lower surface of 11) of the roofing board (11) in parallel to each other (Fig. 1) with a clearance left between each other (between 13), and extending perpendicularly (Fig. 1) to the horizontal base materials (12), 
each of the rafters (13) of one of the two adjacent roof panels (11) in the slope direction (Fig. 1) includes a carry-out portion (20) that projects from an edge (edge of 11) of the roofing board (11), 
each of the carry-out portions (20) is disposed between the rafters (13) of the other roof panel (see Fig. 1, where 20 of an upper board is positioned between 13 of a lower board) and fixed to the roofing board (indirectly) of the other roof panel (11/13), 
a projection length (thickness of 20) of the carry-out portions (20) is smaller than a distance between (Fig .1) the adjoining horizontal base materials (12), and 
the carry-out portions (20) and the other roof panel (11/13) are fixed to (indirectly) the same horizontal base material (20).
Re claim 2, Waddington discloses the roof structure according to claim 1, wherein the one roof panel (11/13) is fixed to the horizontal base materials (12) with the carry-out portions (20) facing an upstream side (upwards, as 20 has multiple faces), and the other roof panel (another 11/13) is disposed on the upstream side (above one of 11/13) of the one roof panel (11/13) and fixed to the horizontal base materials (12).
Re claim 3, Waddington discloses the roof structure according to claim 2, wherein the carry-out portions (20) of the one roof panel (11/13) and the rafters (13) of the other roof panel (11/13) are alternately disposed at equal intervals (as 20 are at equal intervals, and as 13 are at equal intervals).
Re claim 4, Waddington discloses the roof structure according to claim 3, wherein the roof structure (10) includes the three or more roof panels (11/13) disposed side by side (Fig. 1) in the slope direction (Fig. 1), each of the roof panels (11/13) located on a downstream side (Fig. 1) except for the roof panel (11/13) located closest to a ridge side (top of 10) includes the carry-out portions (20) that project toward the upstream side (as 20 projects in multiple directions), and each of the carry-out portions (20) is disposed and fixed between the rafters (13) of the roof panel (11/13) adjacent on the upstream side (top of 10, as each element 20 is disposed between elements 13 of an adjacent upper/lower panel).
Re claim 5, Waddington discloses the roof structure according to claim 3, wherein the roof structure (10) includes the three or more roof panels (11/13) disposed side by side (Fig. 1) in the slope direction (Fig. 1), the roof panel (11/13) on the upstream side (top of 10) includes the carry-out portions (20) that project toward the downstream side (bottom of 10), the roof panel (11/13) on the downstream side (bottom of 10) includes the carry-out portions (20) that project toward the upstream side (as 20 projects in multiple direction), and the roof panel ((Fig. 5) 11/13) that is an intermediate roof panel (11/13)  located between the roof panel (top 11/13) on the upstream side (top of 10) and the roof panel (bottom 11/13) on the downstream side (bottom 10) is disposed such that an upstream end (top end of 13) and a downstream end (bottom end) of each of the rafters (13) do not project from an edge (edge of 11) of the roofing board (11, as each of 13 is disposed within the boundaries of 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waddington (US 5,642,596) in view of Koch (US 2,737,267).
Re claim 6, Waddington discloses a roof construction method using the roof structure according to claim 1 comprising: fixing (Fig.1-2) the one roof panel (11/13) to the horizontal base materials (12), but fails to disclose the other roof panel disposed such that the roofing board of the other roof panel covers the carry-out portions of the one roof panel, and ends of the roofing boards of the one roof panel and the other roof panel brought into abutment with each other, driving a fixing tool into each of the carry-out portions from above the roofing board of the other roof panel to fix the one roof panel and the other roof panel.
However, Koch discloses the other roof panel (12) disposed such that the roofing board (12) of the other roof panel (12) covers the carry-out portions (of 19) of the one roof panel (12), and ends of the roofing boards (ends of 12) of the one roof panel (12) and the other roof panel (12) brought into abutment with each other (Fig. 2), driving a fixing tool (25) into each of the carry-out portions (19) from above the roofing board (12) of the other roof panel (12) to fix the one roof panel (12) and the other roof panel (12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof structure of Waddington wherein the other roof panel disposed such that the roofing board of the other roof panel covers the carry-out portions of the one roof panel, and ends of the roofing boards of the one roof panel and the other roof panel brought into abutment with each other, driving a fixing tool into each of the carry-out portions from above the roofing board of the other roof panel to fix the one roof panel and the other roof panel as disclosed by Koch in order to provide a cleaner, flatter look and to better secure the roofing panels together.  
Re claims 13-16, Waddington as modified discloses a roof structure construction method for constructing the roof structure according to claim 2, [claim 3], [claim 4] and [claim 5] comprising: fixing the one roof panel (11/13) to the horizontal base materials (12), but fails to disclose the other roof panel disposed such that the roofing board of the other roof panel covers the carry-out portions of the one roof panel, and ends of the roofing boards of the one roof panel and the other roof panel brought into abutment with each other, driving a fixing tool into each of the carry-out portions from above the roofing board of the other roof panel to fix the one roof panel and the other roof panel.
However, Koch discloses the other roof panel (12) disposed such that the roofing board (12) of the other roof panel (12) covers the carry-out portions (of 19) of the one roof panel (12), and ends of the roofing boards (ends of 12) of the one roof panel (12) and the other roof panel (12) brought into abutment with each other (Fig. 2), driving a fixing tool (25) into each of the carry-out portions (19) from above the roofing board (12) of the other roof panel (12) to fix the one roof panel (12) and the other roof panel (12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof structure of Waddington wherein the other roof panel disposed such that the roofing board of the other roof panel covers the carry-out portions of the one roof panel, and ends of the roofing boards of the one roof panel and the other roof panel brought into abutment with each other, driving a fixing tool into each of the carry-out portions from above the roofing board of the other roof panel to fix the one roof panel and the other roof panel as disclosed by Koch in order to provide a cleaner, flatter look and to better secure the roofing panels together.  

Claim(s) 8-12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waddington (US 5,642,596).
Re claim 8, Waddington discloses a roof structure (10) comprising: 
a plurality of horizontal base materials (12) disposed in parallel to each other (Fig. 1) with a clearance left between each other (between 12) and extending in an outrigger direction (Fig. 1); 
a roof panel (11/13) comprising a first roofing board (11), and a plurality of first rafters (13) fixed to a lower surface (lower surface of 11) of the first roofing board (11) in parallel to each other (Fig. 1) with a clearance left between each other (between 13), and projecting from at least one edge (bottom edge of 11) of the first roofing board (11), the roof panel (11/13) being fixed to upper parts (upper side of 12) of a plurality of horizontal base materials (12) disposed in parallel to each other (Fig. 1) with a clearance left between each other (Fig. 1), wherein a projection length (of 20) of a first projection portion (20) included in each of the first rafters (13) and projecting from an edge (edge of 11) of the first roofing board (11),
wherein the roof panel (11/13) is fixed to the horizontal base materials (12) with the first projection portions (20) facing an upstream side (Fig. 1),
but fails to disclose the projection portion length equal to or larger than an interval between the adjoining horizontal base materials.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify roof structure of Waddington with the projection portion length equal to or larger than an interval between the adjoining horizontal base materials in order to allow for a single rafter 13 to support multiple panels 11. This can be done by increasing the length of 13 in such a way that it has a length equal to or greater than the distance between each element 12.  Doing so would increase the strength of the roof structure while allowing 13 to support more than one roof panel.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 9, Waddington as modified discloses the roof structure according to claim 8, further comprising: a receiving roof panel (another 11/13) that includes a second roofing board (11) disposed with one edge (bottom surface of one 11) of the second roofing board (11) abutting on one edge of the first roofing board (top surface of 11); and a plurality of second rafters (13) fixed to a lower surface (lower surface of another 11) of the second roofing board (11) in parallel to each other (Fig. 1)with a clearance left between each other (Fig. 1), and disposed such that at least one end of each of the second rafters (13) is disposed at one edge (edge of 11) of the second roofing board (11), wherein the receiving roof panel (another 11/13) is fixed to the horizontal base materials (12) with one end of each of the second rafters (13) disposed between the adjacent first projection portions (20). 
Re claim 10, Waddington as modified discloses the roof structure according to claim 9, further comprising a second roof panel (another 11/13) that includes a third roofing board (Fig. 5 middle 11/13) disposed with one edge of the third roofing board (bottom of middle 11/13) abutting on the opposite edge of the second roofing board (such as top 11/13), and a plurality of third rafters (13) fixed to a lower surface (lower surface of 11/13) of the third roofing board (middle 11/13) in parallel to each other (Fig. 5) with a clearance left between each other (Fig. 5), and disposed such that one end (at 20) of each of the third rafters (13) projects from one edge of the third roofing board (11), wherein the second roof panel (top 11/13) is fixed to the horizontal base material (12) located on a most upstream side (Fig. 5) in a state where a second projection portion (20) included in each of the third rafters (middle 13) and projecting from an edge of the third roofing board (middle 11) faces a downstream side (Fig. 1, Fig .5), and the receiving roof panel (11/13) is fixed to the horizontal base materials (12) in a state where the opposite end of each of the second rafters (13) are disposed between the adjacent second projection portions (20, see Fig. 1).
Re claim 11, Waddington as modified discloses a roof construction method using the roof structure according to claim 8, comprising: fixing the roof panel (11/13) to the horizontal base materials (12) with the first projection portion (20) of each of the first rafters (13) facing the upstream side (Fig. 1); bringing one edge of the second roofing board (top surface of 11) into abutment with one edge (bottom edge of 11) of the first roofing board (11) from above (Fig .1);  and fixing the receiving roof panel (Fig. 5, another 11/13) to the horizontal base materials (12) with one end of each of the second rafters (13) disposed between the first projection portions (20), and fixing the second roofing board (11/13) to the first projection portions (20, at least indirectly).
Re claim 12, Waddington as modified discloses a roof construction method using the roof structure according to claim 11, comprising: bringing one and the other edges (edges of middle 11/13 of Fig. 5) of the second roofing board (11) into abutment with the one edge (bottom surface of top 11 in Fig. 5) of the first roofing board (11) and the one edge (surface of bottom course of 11 in Fig. 5) of the third roofing board (11) from above, respectively, after the second roof panel (11, as 11 must be installed sequentially) is fixed to the horizontal base materials (12) located on the most upstream side (topmost 11 in Fig. 5) with the second projection portion (20) of each of the third rafters (13) facing the downstream side (Fig. 1, Fig. 5); fixing the receiving roof panel (another 111/13) to the horizontal base materials (12) with one end of each of the second rafters (13) disposed between the first projection portions (20) and with the opposite end of each of the second rafters (13) disposed between the second projection portions (another grouping of 20); and fixing the second roofing board (11) to the first projection portions (20, indirectly) and the second projection portions (20, indirectly).
Re claim 17, Waddington as modified discloses a roof construction method using the roof structure according to claim 9, comprising: fixing the roof panel (11/13) to the horizontal base materials (12) with the first projection portion (20) of each of the first rafters (13) facing the upstream side (Fig. 1); bringing one edge of the second roofing board (top surface of 11) into abutment with one edge (bottom edge of 11) of the first roofing board (11) from above (Fig .1);  and fixing the receiving roof panel (Fig. 5, another 11/13) to the horizontal base materials (12) with one end of each of the second rafters (13) disposed between the first projection portions (20), and fixing the second roofing board (11/13) to the first projection portions (20, at least indirectly).
Re claim 18, Waddington as modified discloses a roof construction method using the roof structure according to claim 17, comprising: bringing one and the other edges (edges of middle 11/13 of Fig. 5) of the second roofing board (11) into abutment with the one edge (bottom surface of top 11 in Fig. 5) of the first roofing board (11) and the one edge (surface of bottom course of 11 in Fig. 5) of the third roofing board (11) from above, respectively, after the second roof panel (11, as 11 must be installed sequentially) is fixed to the horizontal base materials (12) located on the most upstream side (topmost 11 in Fig. 5) with the second projection portion (20) of each of the third rafters (13) facing the downstream side (Fig. 1, Fig. 5); fixing the receiving roof panel (another 111/13) to the horizontal base materials (12) with one end of each of the second rafters (13) disposed between the first projection portions (20) and with the opposite end of each of the second rafters (13) disposed between the second projection portions (another grouping of 20); and fixing the second roofing board (11) to the first projection portions (20, indirectly) and the second projection portions (20, indirectly).
Re claim 19, Waddington as modified discloses a roof construction method using the roof structure according to claim 10, comprising: fixing the roof panel (11/13) to the horizontal base materials (12) with the first projection portion (20) of each of the first rafters (13) facing the upstream side (Fig. 1); bringing one edge of the second roofing board (top surface of 11) into abutment with one edge (bottom edge of 11) of the first roofing board (11) from above (Fig .1);  and fixing the receiving roof panel (Fig. 5, another 11/13) to the horizontal base materials (12) with one end of each of the second rafters (13) disposed between the first projection portions (20), and fixing the second roofing board (11/13) to the first projection portions (20, at least indirectly).
Re claim 20, Waddington as modified discloses a roof construction method using the roof structure according to claim 19, comprising: bringing one and the other edges (edges of middle 11/13 of Fig. 5) of the second roofing board (11) into abutment with the one edge (bottom surface of top 11 in Fig. 5) of the first roofing board (11) and the one edge (surface of bottom course of 11 in Fig. 5) of the third roofing board (11) from above, respectively, after the second roof panel (11, as 11 must be installed sequentially) is fixed to the horizontal base materials (12) located on the most upstream side (topmost 11 in Fig. 5) with the second projection portion (20) of each of the third rafters (13) facing the downstream side (Fig. 1, Fig. 5); fixing the receiving roof panel (another 111/13) to the horizontal base materials (12) with one end of each of the second rafters (13) disposed between the first projection portions (20) and with the opposite end of each of the second rafters (13) disposed between the second projection portions (another grouping of 20); and fixing the second roofing board (11) to the first projection portions (20, indirectly) and the second projection portions (20, indirectly).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635